IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-40087
                          Conference Calendar



CYRUS C. KING,

                                           Plaintiff-Appellant,

versus

UNIDENTIFIED YATES, Lieutenant, Coffield Unit; UNIDENTIFIED
DEWRY, Lieutenant, Coffield Unit; UNIDENTIFIED MARTIN,
Officer, Coffield Unit,

                                           Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 6:01-CV-365
                         --------------------
                            August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Cyrus C. King, Texas inmate # 521582, appeals the dismissal

of his civil rights complaint for failure to comply with the

district court’s order that he pay a partial initial filing fee

of $1.06.   King offers no reason on appeal for why he refused to

comply with the court’s order to pay the filing fee.     Nor does

the record indicate that he was justified in refusing to pay the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40087
                                 -2-

filing fee.    Given that King is not barred by Texas’s statute of

limitations from refiling his complaint, the district court did

not abuse its discretion in dismissing his complaint under FED.

R. CIV. P. 41(b).   McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th

Cir. 1988).

     King’s appeal is without arguable merit and is therefore

frivolous.    See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).    Accordingly, his appeal is DISMISSED.   See 5th Cir. R.

42.2.    King is cautioned that the dismissal of this appeal as

frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th

Cir. 1996).    King is also cautioned that if he accumulates three

"strikes" under § 1915(g), he will not be able to proceed IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See § 1915(g).